Maxwell, Oh. J.
In May, 1876, the defendant executed a promissory note in the words and figures following:
“ $100. “ Salem, May 12, 1876.
“ One year after date for value received I promise to pay to the order of William M. Saylor one hundred dollars, payable at the Falls City Bank, Neb., with interest át ten per cent, with current exchange on Chicago or New York, and express charges when collected by express companies, and an attorney’s fee of ten per cent if collected by an attorney. The makers and indorsers severally waive presentment for payment, protest, and notice of protest and non-payment of this note.
“ [5755.] “ Eugene Boyle.”
' The note was indorsed as follows: “ I hereby guarantee to pay the within note if not paid by the maker at maturity to J. Meuller or order.
“Wm. Saylor.”
“ Pay to the order of A. Scott, treasurer.
“ J. Meuller.”
“ Pay to the order of J. N. Rickards, Esq., for collection.
“Western Cottage Organ Co., A. Scott, Treas.”
“Pay C. L. Heim & Co., cashier, or order, for collection.”
*412There is also a property statement of the defendant on the back of the note.
It appears from the bill of exceptions that the defendant gave the note to Saylor for a. Burdette organ, purchased from him for the sum of $200. Saylor had received the organ from Meuller to sell on commission or as agent.
On the trial of the cause the plaintiff introduced evidence tending to show that it purchased the note for value before maturity, and without notice of any defense. The defendant, without offering any testimony tending to show that the plaintiff was not a bona fide purchaser of the notes in question before maturity, was permitted to prove that the organ was of but little value, and had been returned to Saylor about a year from the date of the note. In this there was error. The rule is well settled, that the purchaser of negotiable paper for a valuable consideration before maturity, without notice of any defense in favor of the maker of the instrument, takes it free from all equities existing between the original parties, unless given for a consideration, which by statute is declared void. No testimony therefore was proper, showing the worthless character of the organ, unless testimony was introduced tending to show that the plaintiff was not a bona fide purchaser of the note in question. The court therefore erred in submitting to the jury questions that under the testimony were not properly before them. ' '
The judgment of the distóct court is reversed and the cause remanded for a new trial. ,
Reversed and remanded.